Citation Nr: 0414814	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  02-14 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right knee injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel

INTRODUCTION

The veteran served on active duty from December 1968 to 
June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
residuals of a right knee injury.  

In September 2003, the veteran testified at a Travel Board 
hearing before the undersigned.  At the time of the hearing, 
the veteran withdrew a claim for entitlement to nonservice 
connected pension benefits.  See 38 C.F.R. § 20.204 (2003).  
The veteran's withdrawal of an appeal is in writing when his 
hearing transcript is reduced to writing.  See Tomlin v. 
Brown, 5 Vet. App. 355 (1993).  Therefore, that issue is no 
longer before the Board and is not reflected on the title 
page.  The transcript of the travel board hearing is of 
record and associated with the claims folder.  


REMAND

This appeal is Remanded to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required on your part.

The veteran and his representative contend, in essence, that 
service connection is warranted for residuals of a right knee 
injury based upon service aggravation.  The veteran asserts 
that his right knee disability is the result of a preexisting 
right knee injury that was exacerbated by the rigors of basic 
training.  He now maintains that he has a chronic right knee 
disability as a result of that aggravation in service.  

A review of the record reveals that the veteran's current 
claim is not his first claim of entitlement to service 
connection for residuals of a right knee injury.  Entitlement 
to service connection for residuals of a right knee injury 
was denied by rating decision of April 1970.  He was notified 
of the outcome of that decision by a letter of May 1970, and 
was notified of his appellate and procedural rights.  No 
appeal was filed within one year of the date of receiving 
notification of the RO's decision.  Thus, the April 1970 
decision is final.  See 38 U.S.C.A. § 7105(c) (West 2002).

Unfortunately, the Statement of the Case does not mention the 
applicable laws and regulations concerning petitions to 
reopen previously denied claims based on new and material 
evidence, nor does it discuss the effect of the prior denial 
on the current claim.  As the Board must determine whether 
new and material evidence has been received irrespective of 
the RO's finding, Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996), and as the RO has yet to address whether the 
issue of new and material evidence, further development is in 
order.  

In addition to the foregoing, the Veterans Claims Assistance 
Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002), expanded VA's duty to notify and duty to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  While the veteran was 
provided notice of the VCAA, regarding claims of service 
connection, he was not advised of his rights and obligations 
under the VCAA in the context of a new and material evidence 
claim.  This procedural defect will also need to be 
corrected.  

Additionally, there are medical statements of record 
indicating treatment received by several physicians, who 
claim to have treated the veteran for his right knee 
disability.  Specifically, Frank C. Alario, M.D., indicates 
in pertinent part, that he has treated the veteran for his 
right knee residuals since 1987, and that it is his opinion 
that military service aggravated this medical condition.  The 
veteran also has been treated by Joseph C. Tauro, M.D., 
Carolina Prados, D.C., and Lance A. Markbreiter, M.D.  
Although medical statements have been received from all of 
these health care providers, their medical treatment records 
are not associated with the claims folder.  Those records 
should be obtained in connection with the instant claim.  

Further, the veteran indicated, during his Travel Board 
hearing that he is presently in receipt of Social Security 
Disability benefits.  The RO should obtain those records, if 
any, prior to final adjudication of the claim.  It is not 
known whether records from SSA would be relevant to this 
claim, but VA is required to obtain evidence from the Social 
Security Administration and give the evidence appropriate 
consideration and weight.  See Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996).  

Finally, the veteran's Appointment of Veterans Service 
Organization As Claimant's Representative form associated 
with the claims folder indicates that the Veterans of Foreign 
Wars of the United States (VFW) is his representative of 
record.  However, at his Travel Board hearing in 
September 2003, his representative indicated that he was 
represented by the National Association of County Veterans 
Services Offices.  He stated that he had a power of attorney 
(POA) appointing him as the veteran's representative, however 
it is not of record.  The veteran is not allowed to have more 
than one representative of record.  38 C.F.R. § 20.601 
(2003).  Therefore, it should be determined who is the 
appropriate representative and a correct POA should be 
associated with the record for that correct representative.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the following actions:

1.  All notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 should be completed.  In particular, 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act should be 
fully complied with and satisfied.  See 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  Compliance should be 
ensured with VA's obligations under the 
VCAA as interpreted by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  
Additionally, the veteran should be 
informed of the evidentiary requirements 
for new and material evidence.  

2.  After obtaining the appropriate 
release of information from the veteran, 
the RO should contact all health care 
providers, to include Drs. Alario, Tauro, 
Prados, and Markbreiter, and any others, 
and obtain all of the veteran's medical 
records related to his residuals of the 
right knee injury condition to the 
present, and associate those records, if 
any, with the claims folder.  

3.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration in connection 
with his social security disability 
benefits file.  Associate all 
correspondence and any records received 
with the claims file.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

4.  The veteran should be scheduled for a 
VA orthopedic examination.  Any indicated 
tests or studies should be accomplished.  
The claims folder must be made available 
to and reviewed by the examiner in 
conjunction with the scheduled 
examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner should 
be asked to provide opinions as to 
whether:
 
a.  Is it at least as likely as not 
(i.e., a likelihood of 50 percent or 
greater) that the veteran had a right 
knee disorder that pre-existed his 
service?

b.  If the answer to question "a" is 
"yes," is it at least as likely as not 
(i.e., a likelihood of 50 percent or 
greater) that the right knee disorder 
underwent a chronic or permanent 
worsening during the veteran's active 
military duty?

c.  If the answer to question "b" is 
"yes," is it at least as likely as not 
(i.e., a likelihood of 50 percent or 
greater) that the worsening can be 
clearly and unmistakably attributed to 
the natural progress of the condition, 
versus a service-related cause or event?

d.  If the answer to question "a" is 
"no," is it at least as likely as not 
(i.e., a likelihood of 50 percent or 
greater) that the veteran's right knee 
disorder had its onset in service?

5.  The veteran should determine who is 
his representative for this claim and an 
appropriate POA should be associated with 
the claims folder.  

6.  Thereafter, the RO should 
readjudicate the claim.  If the benefits 
sought are not granted, he and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case.  Also provide an appropriate period 
of time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	T. STEPHEN ECKERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




